                                           Case 1:20-cv-00942-RMI Document 25 Filed 04/12/21 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6                                           EUREKA DIVISION

                                   7

                                   8     CARRIE CAPOLUPO,                                    Case No. 20-cv-00942-RMI
                                   9                    Plaintiff,
                                                                                             ORDER OF DISMISSAL
                                  10             v.
                                                                                             Re: Dkt. Nos. 22, 23, 24
                                  11     CITY OF EUREKA, et al.,
                                  12                    Defendants.
Northern District of California
 United States District Court




                                  13

                                  14          Pursuant to the Parties’ joint notice to the effect that “this matter has been settled in all

                                  15   respects” (dkt. 22), followed by Plaintiff’s request for a dismissal with prejudice as to all claims

                                  16   and all Defendants (dkt. 22), this case is hereby DISMISSED with each Party bearing their own

                                  17   attorneys’ fees and costs. A separate judgment shall issue.

                                  18          IT IS SO ORDERED.

                                  19   Dated: April 12, 2021

                                  20

                                  21
                                                                                                      ROBERT M. ILLMAN
                                  22                                                                  United States Magistrate Judge
                                  23

                                  24

                                  25

                                  26
                                  27
                                  28
